DETAILED ACTION
Claims 11 – 15, 17 - 20 of U.S. Application No. 17284569 filed on 04/12/2021 are presented for examination. Claims 1 – 10, and 16 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11 – 15, 17 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 18 was objected to for depending on cancelled claim 1 while it should depend on claim 11. The Applicant amended claim 18 to depend on claim 1, therefore, the claim objection is overcome.
Claims 11 – 13, 18- 20 were rejected in the Non-Final Office Action of 03/23/2022 under 35 USC 103. Claims 14 – 17 were objected to for having allowable subject matter while depending on a rejected base claim.
The Applicant amended claim 11 to have the limitations of claim 16 (claim 16 is now cancelled). Therefore, 35 USC 103 rejection to claim 11 is overcome, and claim 11 is deemed allowable. Claims 12 – 13, 18 – 20 are allowable for depending on claim 11.
Claim 14 is rewritten in independent form to have the limitations of claim 11, and 13. Also, claim 15 is rewritten in independent form to have the limitations of claim 11, and 13. Further, claim 17 is rewritten in independent form to have the limitations of claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832